DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
 	Applicant’s arguments, filed 4/13/21, with respect to the amended claims have been fully considered and are persuasive.  The amendment has overcome the prior art rejections. 
Allowable Subject Matter
 	Claims 1-5 and 7-15 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or suggest, in combination with the limitations of the base claim and any intervening claims, primarily, wherein in the event of a short-circuit within the converter, the power semiconductor switches of the second bridge branches are switched off, and a current being powered by the power supply network flows from an output terminal to the capacitor of the first submodule and splits into two separate paths, one path being the free-wheeling diode of the first bridge branch of the first submodule to the first connection point, and continuing to the capacitor of the second submodule via the free-wheeling diode of the first bridge branch of the second submodule, and the second path being via the first diode of the second bridge branch of the first submodule to the second connection point, and continuing to the capacitor of the second submodule via the first diode of the second bridge branch of the second submodule.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY RAYMOND BEHM whose telephone number is (571)272-8929.  The examiner can normally be reached on M-F: 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/HARRY R BEHM/Primary Examiner, Art Unit 2839